DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chika Teranishi Iitoyo on 9/1/2021.
The application has been amended as follows: 
Claim 1.   A fixing belt assembly, comprising:
a double-sided hook surface fastener having engaging elements comprising hooks on both surfaces thereof; and
a double-sided loop surface fastener having engaging elements comprising loops on both surfaces thereof, 
wherein
the double-sided hook surface fastener is an extrusion molding surface fastener, 
the double-sided hook surface fastener is folded back in a length direction to form a Y shape and fixed to a first mounting object at a folded-back portion,
the double-sided loop surface fastener is passed through an annular part and folded back in a length direction thereof, where the annular part is fixed to a second mounting object via a mounting object connecting member, such that the folded back double-sided loop surface fastener is fixed to the second mounting object,
an end portion of the folded back double-sided loop surface fastener is tucked inside between a first part and a second part of the Y shaped folded back double-sided hook surface fastener, such that the hook engaging elements disposed on an inner side of the first and second parts of the Y shaped folded back double-sided hook surface fastener and the loop 
the other end portion of the folded back double-sided loop surface fastener is placed on an outer side of the first part of the Y shape, such that the hook engaging elements disposed on the outer side of the first part of the Y shaped folded back double-sided hook surface fastener and the loop engaging elements on the other end portion of the folded back double-sided loop surface fastener are removably engaged with each other, and that the end portions of the folded back double-sided loop surface fastener are removably fixed to the first and second parts of the Y shaped folded back double-sided hook surface fastener, and 
the folded back double-sided loop surface fastener passed through the annular part is not fixed except that the end portions thereof are removably fixed to the Y shaped folded back double-sided hook surface fastener.
Claim 7.   A method for fixing a second mounting object to a first mounting object, the method comprising:
folding back a double-sided hook surface fastener having engaging elements comprising hooks on both surfaces thereof in a length direction to form a Y shape, and fixing the Y shaped folded back double-sided hook surface fastener to the first mounting object at a folded-back portion, where the hook surface fastener is an extrusion molding surface fastener;
passing a double-sided loop surface fastener having engaging elements comprising loops on both surfaces thereof through an annular part, and folding back the loop surface fastener passed through the annular part in a length direction thereof, where the annular part is fixed to the second mounting object by a mounting object connecting member, thereby fixing the folded back double-sided loop surface fastener to the second mounting object; 

placing the other end portion of the double-sided loop surface fastener passed through the annular part on an outer side of the first part of the Y shape, such that the hook engaging elements disposed on the outer side of the first part of the Y shaped folded back double-sided hook surface fastener and the loop engaging elements on the other end portion of the double-sided loop surface fastener are removably attached to each other, thereby removably fixing the end portions of the double-sided loop surface fastener to the first and second parts of the Y shaped folded back double-sided hook surface fastener, 
wherein the double-sided loop surface fastener passed through the annular part is not fixed except that the end portions thereof are removably fixed to the Y shaped folded back double-sided hook surface fastener.
Claim 8.   





Claim 13 (Cancelled):  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a fixing belt assembly with a double-sided hook surface fastener with hooks on both surfaces, a double-sided loop surface fastener with loops on both surfaces, the double-sided hook surface fastener is an extrusion molding surface fastener, the loop surface fastener passes through an annular part and is folded back, two mounting objects, a rivet connection, a mounting object connecting member, the double-sided hook fastener is Y-shaped, and the double-sided loop is tucked into the Y-shaped folded back double-sided hook fastener to overcome the prior art.  The prior art references do not disclose the specific relationship between the double-sided surface fasteners, one being with all loops and one with all hooks, the structural relationship between the Y-shape of the double-sided hook fastener with the double-sided loop fastener tucked into the Y-shape, and the relationship with the mounting objects and annular part as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of hook surfaces, loop surfaces, annular parts, Y-shape 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677